— Motion by Robert J. Krzys, Esq., for reconsideration or renewal of determinations made by Presiding Justice A. Franklin Mahoney denying applications for orders increasing the amounts of compensation allowed by the Trial Judge for services as assigned counsel for defendants, or, in the alternative, for permission to appeal to the Court of Appeals. Motion dismissed on the ground that this court is without jurisdiction to review the challenged determinations (Matter of Werfel v Agresta, 36 NY2d 624) or to grant permission to appeal. Sweeney, J. P., Kane, Main, Casey and Mikoll, JJ., concur.